        Case 5:21-cv-03912-NC Document 1 Filed 05/25/21 Page 1 of 9




1      CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
2      Prathima Price, Esq., SBN 321378
       Dennis Price, Esq., SBN 279082
3      Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
4      (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
5
       Attorneys for Plaintiff
6
7
8                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
9
10     Scott Johnson                            Case No.
11               Plaintiff,
12                                              Complaint For Damages And
         v.                                     Injunctive Relief For Violations
13                                              Of: Americans With Disabilities
       Beverley J. Saich, in individual and     Act; Unruh Civil Rights Act
14
       representative capacity as trustee of
15     The Beverley J. Saich Living Trust
16     under Trust Agreement dated
17
       September 21, 2017;
       Orchid Nails Salon, Inc, a
18
       California Corporation;
19     7KRKA, Inc., a California
20     Corporation
21
                Defendants.
22
23
           Plaintiff Scott Johnson complains of Beverley J. Saich, in individual and
24
     representative capacity as trustee of The Beverley J. Saich Living Trust under
25
     Trust Agreement dated September 21, 2017; Orchid Nails Salon, Inc, a
26
     California Corporation; 7KRKA, Inc., a California Corporation; and alleges as
27
     follows:
28


                                           1

     Complaint
        Case 5:21-cv-03912-NC Document 1 Filed 05/25/21 Page 2 of 9




1      PARTIES:
2      1. Plaintiff is a California resident with physical disabilities. Plaintiff is a
3    level C-5 quadriplegic. He cannot walk and also has significant manual
4    dexterity impairments. He uses a wheelchair for mobility and has a specially
5    equipped van.
6      2. Defendant Beverley J. Saich, in individual and representative capacity
7    as trustee of The Beverley J. Saich Living Trust under Trust Agreement dated
8    September 21, 2017, owned the real property located at or about 903 and 905
9    N San Antonio Rd, Los Altos, California, between March 2021 and May 2021.
10     3. Defendant Beverley J. Saich, in individual and representative capacity
11   as trustee of The Beverley J. Saich Living Trust under Trust Agreement dated
12   September 21, 2017, owns the real property located at or about 903 and 905
13   N San Antonio Rd, Los Altos, California, currently.
14     4. Defendant Orchid Nails Salon, Inc owned Orchid Nails located at or
15   about 903 N San Antonio Rd, Los Altos, California, between March 2021 and
16   May 2021.
17     5. Defendant Orchid Nails Salon, Inc owns Orchid Nails located at or
18   about 903 N San Antonio Rd, Los Altos, California, currently.
19     6. Defendant 7KRKA, Inc. owned First Lock and Security Technologies
20   located at or about 905 N San Antonio Rd, Los Altos, California, between
21   March 2021 and May 2021.
22     7. Defendant 7KRKA, Inc. owned First Lock and Security Technologies
23   located at or about 905 N San Antonio Rd, Los Altos, California, currently.
24     8. Plaintiff does not know the true names of Defendants, their business
25   capacities, their ownership connection to the property and business, or their
26   relative responsibilities in causing the access violations herein complained of,
27   and alleges a joint venture and common enterprise by all such Defendants.
28   Plaintiff is informed and believes that each of the Defendants herein is


                                            2

     Complaint
        Case 5:21-cv-03912-NC Document 1 Filed 05/25/21 Page 3 of 9




1    responsible in some capacity for the events herein alleged, or is a necessary
2    party for obtaining appropriate relief. Plaintiff will seek leave to amend when
3    the true names, capacities, connections, and responsibilities of the Defendants
4    are ascertained.
5
6      JURISDICTION & VENUE:
7      9. The Court has subject matter jurisdiction over the action pursuant to 28
8    U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
9    Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
10     10. Pursuant to supplemental jurisdiction, an attendant and related cause
11   of action, arising from the same nucleus of operative facts and arising out of
12   the same transactions, is also brought under California’s Unruh Civil Rights
13   Act, which act expressly incorporates the Americans with Disabilities Act.
14     11. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
15   founded on the fact that the real property which is the subject of this action is
16   located in this district and that Plaintiff's cause of action arose in this district.
17
18     FACTUAL ALLEGATIONS:
19     12. Plaintiff went to Orchid Nails and First Lock and Security Technologies
20   in March 2021 with the intention to avail himself of its goods or services
21   motivated in part to determine if the defendants comply with the disability
22   access laws. Not only did Plaintiff personally encounter the unlawful barriers
23   in March 2021, but he wanted to return and patronize the business several
24   times but was specifically deterred due to his actual personal knowledge of the
25   barriers gleaned from his encounter with them.
26     13. Orchid Nails and First Lock and Security Technologies are facilities
27   open to the public, places of public accommodation, and business
28   establishments.


                                               3

     Complaint
        Case 5:21-cv-03912-NC Document 1 Filed 05/25/21 Page 4 of 9




1      14. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
2    to provide wheelchair accessible parking in conformance with the ADA
3    Standards as it relates to wheelchair users like the plaintiff.
4      15. Orchid Nails and First Lock and Security Technologies provide parking
5    to its customers but fail to provide wheelchair accessible parking.
6      16. A problem that plaintiff encountered was that there was no wheelchair
7    accessible parking whatsoever on the property where Orchid Nails and First
8    Lock and Security Technologies are located.
9      17. Plaintiff believes that there are other features of the parking that likely
10   fail to comply with the ADA Standards and seeks to have fully compliant
11   parking for wheelchair users.
12     18. On information and belief, the defendants currently fail to provide
13   wheelchair accessible parking.
14     19. Additionally, on the date of the plaintiff’s visit, Orchid Nails failed to
15   provide wheelchair accessible door hardware in conformance with the ADA
16   Standards as it relates to persons like the plaintiff.
17     20. Orchid Nails provides door hardware to its customers but fails to
18   provide accessible door hardware.
19     21. A problem that plaintiff encountered was that the entrance door
20   hardware had a traditional round knob handle that required tight grasping and
21   twisting of the wrist to operate.
22     22. Plaintiff believes that there are other features of the door hardware that
23   likely fail to comply with the ADA Standards and seeks to have fully compliant
24   door hardware for persons with disabilities.
25     23. On information and belief, the defendants currently fail to provide
26   accessible door hardware.
27     24. These barriers relate to and impact the plaintiff’s disability. Plaintiff
28   personally encountered these barriers.


                                              4

     Complaint
        Case 5:21-cv-03912-NC Document 1 Filed 05/25/21 Page 5 of 9




1      25. As a wheelchair user, the plaintiff benefits from and is entitled to use
2    wheelchair accessible facilities. By failing to provide accessible facilities, the
3    defendants denied the plaintiff full and equal access.
4      26. The failure to provide accessible facilities created difficulty and
5    discomfort for the Plaintiff.
6      27. The defendants have failed to maintain in working and useable
7    conditions those features required to provide ready access to persons with
8    disabilities.
9      28. The barriers identified above are easily removed without much
10   difficulty or expense. They are the types of barriers identified by the
11   Department of Justice as presumably readily achievable to remove and, in fact,
12   these barriers are readily achievable to remove. Moreover, there are numerous
13   alternative accommodations that could be made to provide a greater level of
14   access if complete removal were not achievable.
15     29. Plaintiff will return to Orchid Nails and First Lock and Security
16   Technologies to avail himself of goods or services and to determine
17   compliance with the disability access laws once it is represented to him that
18   Orchid Nails and First Lock and Security Technologies and their facilities are
19   accessible. Plaintiff is currently deterred from doing so because of his
20   knowledge of the existing barriers and his uncertainty about the existence of
21   yet other barriers on the site. If the barriers are not removed, the plaintiff will
22   face unlawful and discriminatory barriers again.
23     30. Given the obvious and blatant nature of the barriers and violations
24   alleged herein, the plaintiff alleges, on information and belief, that there are
25   other violations and barriers on the site that relate to his disability. Plaintiff will
26   amend the complaint, to provide proper notice regarding the scope of this
27   lawsuit, once he conducts a site inspection. However, please be on notice that
28   the plaintiff seeks to have all barriers related to his disability remedied. See


                                               5

     Complaint
        Case 5:21-cv-03912-NC Document 1 Filed 05/25/21 Page 6 of 9




1    Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
2    encounters one barrier at a site, he can sue to have all barriers that relate to his
3    disability removed regardless of whether he personally encountered them).
4
5    I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
6    WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
7    Defendants.) (42 U.S.C. section 12101, et seq.)
8      31. Plaintiff re-pleads and incorporates by reference, as if fully set forth
9    again herein, the allegations contained in all prior paragraphs of this
10   complaint.
11     32. Under the ADA, it is an act of discrimination to fail to ensure that the
12   privileges, advantages, accommodations, facilities, goods and services of any
13   place of public accommodation is offered on a full and equal basis by anyone
14   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
15   § 12182(a). Discrimination is defined, inter alia, as follows:
16            a. A failure to make reasonable modifications in policies, practices,
17                or procedures, when such modifications are necessary to afford
18                goods,     services,   facilities,   privileges,    advantages,     or
19                accommodations to individuals with disabilities, unless the
20                accommodation would work a fundamental alteration of those
21                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
22            b. A failure to remove architectural barriers where such removal is
23                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
24                defined by reference to the ADA Standards.
25            c. A failure to make alterations in such a manner that, to the
26                maximum extent feasible, the altered portions of the facility are
27                readily accessible to and usable by individuals with disabilities,
28                including individuals who use wheelchairs or to ensure that, to the


                                              6

     Complaint
        Case 5:21-cv-03912-NC Document 1 Filed 05/25/21 Page 7 of 9




1                 maximum extent feasible, the path of travel to the altered area and
2                 the bathrooms, telephones, and drinking fountains serving the
3                 altered area, are readily accessible to and usable by individuals
4                 with disabilities. 42 U.S.C. § 12183(a)(2).
5      33. When a business provides parking, it must provide accessible parking.
6      34. Here, accessible parking has not been provided in conformance with the
7    ADA Standards.
8      35. When a business provides door hardware, it must provide accessible
9    door hardware.
10     36. Here, accessible door hardware has not been provided in conformance
11   with the ADA Standards.
12     37. The Safe Harbor provisions of the 2010 Standards are not applicable
13   here because the conditions challenged in this lawsuit do not comply with the
14   1991 Standards.
15     38. A public accommodation must maintain in operable working condition
16   those features of its facilities and equipment that are required to be readily
17   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
18     39. Here, the failure to ensure that the accessible facilities were available
19   and ready to be used by the plaintiff is a violation of the law.
20
21   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
22   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
23   Code § 51-53.)
24     40. Plaintiff repleads and incorporates by reference, as if fully set forth
25   again herein, the allegations contained in all prior paragraphs of this
26   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
27   that persons with disabilities are entitled to full and equal accommodations,
28   advantages, facilities, privileges, or services in all business establishment of


                                             7

     Complaint
         Case 5:21-cv-03912-NC Document 1 Filed 05/25/21 Page 8 of 9




1    every kind whatsoever within the jurisdiction of the State of California. Cal.
2    Civ. Code §51(b).
3       41. The Unruh Act provides that a violation of the ADA is a violation of the
4    Unruh Act. Cal. Civ. Code, § 51(f).
5       42. Defendants’ acts and omissions, as herein alleged, have violated the
6    Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
7    rights to full and equal use of the accommodations, advantages, facilities,
8    privileges, or services offered.
9       43. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
10   discomfort or embarrassment for the plaintiff, the defendants are also each
11   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
12   (c).)
13      44. Although the plaintiff encountered frustration and difficulty by facing
14   discriminatory barriers, even manifesting itself with minor and fleeting
15   physical symptoms, the plaintiff does not value this very modest physical
16   personal injury greater than the amount of the statutory damages.
17
18             PRAYER:
19             Wherefore, Plaintiff prays that this Court award damages and provide
20   relief as follows:
21           1. For injunctive relief, compelling Defendants to comply with the
22   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
23   plaintiff is not invoking section 55 of the California Civil Code and is not
24   seeking injunctive relief under the Disabled Persons Act at all.
25           2. For equitable nominal damages for violation of the ADA. See
26   Uzuegbunam v. Preczewski, --- U.S. ---, 2021 WL 850106 (U.S. Mar. 8, 2021)
27   and any other equitable relief the Court sees fit to grant.
28


                                              8

     Complaint
        Case 5:21-cv-03912-NC Document 1 Filed 05/25/21 Page 9 of 9




1       3. Damages under the Unruh Civil Rights Act, which provides for actual
2    damages and a statutory minimum of $4,000 for each offense.
3       4. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
4    to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
5
6    Dated: May 21, 2021             CENTER FOR DISABILITY ACCESS
7
8
                                     By: _______________________
9
                                           Amanda Seabock, Esq.
10                                         Attorney for plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                           9

     Complaint
